Exhibit 10.97

NOTE EXCHANGE AND SUBSCRIPTION AGREEMENT

THIS NOTE EXCHANGE AND SUBSCRIPTION AGREEMENT (this “Agreement”) is effective as
of December 29, 2015 (the “Effective Date”) by Comstock Holding Companies, Inc.,
a Delaware corporation (the “Company”), and Stonehenge Funding, LC (the
“Noteholder”). The Company and the Noteholder are sometimes referred to herein
individually as a “Party” or collectively as the “Parties.”

ARTICLE I

EXCHANGE OF NOTE FOR PREFERRED STOCK

1.01 Exchange. Subject to the terms and conditions of this Agreement, on the
Effective Date, the Noteholder hereby exchanges the Amended and Restated Senior
Note No. 1A in the original principal amount of $4,500,000 issued by the Company
to the Noteholder (as amended, extended, supplemented or otherwise modified, the
“Note”) for 772,210 shares of the Company’s Series B Non-Convertible Preferred
Stock (the “Preferred Stock”). The number of shares of Preferred Stock received
by the Noteholder in exchange for the Note hereunder represents the principal
amount outstanding plus all accrued but unpaid interest under the Note as of the
Effective Date. The Note shall be delivered to the Company on the Effective Date
and cancelled. Following the Effective Date, the Noteholder agrees to deliver a
portion of the shares of the Preferred Stock, or other evidence of ownership of
such shares of the Preferred Stock, to any party holding a participation
interest in the Note.

1.02 Fair Market Values for Tax Reporting; Tax Indemnity.

(a). The Parties agree that the fair market value of the Note exchanged under
this Agreement is $1,172,007 and that the fair market value of each share of
Preferred Stock exchanged under this Agreement is $5.00. The balance due under
the Note, as of December 31, 2015 is $3,861,050. Each Party agrees that all
federal, state and local tax filings and reportings made by such Party in
connection with the transactions contemplated by this Agreement shall be
consistent with the foregoing agreed-upon fair market values.

(b) In consideration of the conversion of the Note to the Preferred Stock
pursuant to this Agreement, the Company shall indemnify the Noteholder and any
participants in the Note against, and reimburse the Noteholder and any
participants in the Note for, any and all taxes imposed upon or incurred by the
Noteholder or such participants solely as a result of the exchange and
cancellation of the Note as provided in this Agreement. The Company shall
reimburse the Noteholder and any participants as soon as practicable following
the payment of such taxes by the Noteholder or such participant, but in any
event no later than 30 days after the Company receives a written demand for said
reimbursement from the Noteholder or such participant.

ARTICLE II

REPRESENTATIONS, WARRANTIES AND UNDERSTANDINGS OF THE NOTEHOLDER

The Noteholder hereby represents and warrants to the Company as follows:

2.01 Ownership. The Noteholder is the sole record holder and beneficial owner of
the Note bearing its name as payee. The Noteholder owns the Note free and clear
of all liens, pledges, mortgages, charges, security interests or encumbrances of
any kind whatsoever, except for certain participation interests in the Note sold
to third parties. Except for any loan participation agreements with respect to
the Note, the Noteholder is not a party to any agreement or arrangement which
will impose any such encumbrance upon the Note as a result of the transactions
contemplated hereby.

2.02 Power and Authority; Enforceability. The Noteholder has the power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
constitutes a legal, valid, and binding obligation of the Noteholder, and is
enforceable against the Noteholder in accordance with its terms.

2.03 Approvals. No consent, approval, authorization or order of any person,
entity, court, administrative agency or governmental authority is required for
the execution, delivery or performance of this Agreement by the Noteholder.

2.04 Conflicts. The execution, delivery and performance of this Agreement by the
Noteholder will not (a) conflict with, or result in a breach of, or constitute a
default under, or result in violation of, any agreement or instrument to which
the Noteholder is a party or by which the property of the Noteholder is bound or
(b) result in the violation of any applicable law or order, judgment, writ,
injunction, decree or award of any court, administrative agency or governmental
authority.



--------------------------------------------------------------------------------

2.05 Acquiring for Investment. The Noteholder is acquiring the Preferred Stock
for its own account, for investment purposes only and not with a view towards or
in connection with the public sale or distribution thereof in violation of the
Securities Act of 1933, as amended (the “Securities Act”). The Noteholder will
not, directly or indirectly, offer, sell, pledge or otherwise transfer its
Preferred Stock, or any interest therein, except pursuant to transactions that
are exempt from the registration requirements of the Securities Act and/or sales
registered under the Securities Act. The Noteholder understands and acknowledges
that there is no public market for the Preferred Stock and it is unlikely that
any public market will develop. There can be no assurance that the Noteholder
will be able to sell or otherwise dispose of the Preferred Stock. The Noteholder
acknowledges that it must bear the economic risk of the Noteholder’s investment
in the Preferred Stock indefinitely, unless the Preferred Stock is registered
pursuant to the Securities Act and any applicable state securities laws or an
exemption from such registration is available, and that the Company has no
present intention of registering any such Securities or any obligation to do so
in the future.

2.06 Accredited Investor Status. The Noteholder is: (a) an “accredited investor”
within the meaning of Rule 501 of Regulation D under the Securities Act;
(b) experienced in making investments of the kind contemplated by this
Agreement; and (c) capable, by reason of its business and financial experience,
of evaluating the relative merits and risks of an investment in the Preferred
Stock.

2.07 Access to Information; Advice. The Noteholder has had the opportunity to
discuss the transactions contemplated hereby with the management of the Company
and has had the opportunity to obtain such information pertaining to the Company
as has been requested. The Noteholder understands that an investment in the
Company involves substantial risks. The Noteholder (a) can bear the economic
risk of losing its entire investment in the Company and has adequate means for
providing for its current financial needs and contingencies and (b) has the
financial acumen and sophistication to make an informed investment decision with
respect to the transactions contemplated hereby and the Preferred Stock to be
issued hereunder. The Noteholder is relying solely upon the advice of its own
legal, tax and financial advisers with respect to the tax and other legal
aspects of an investment in the Preferred Stock.

2.08 Exemption of Offering. The Noteholder understands that the Preferred Stock
is being issued in reliance upon an exemption from the registration requirements
of the Securities Act, and applicable state securities laws, and that the
Company is relying upon the accuracy of, and the Noteholder’s compliance with,
the Noteholder’s representations, warranties and covenants set forth in this
Agreement to determine the availability of such exemption.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Noteholder as follows:

3.01 Organization. The Company is duly formed and validly existing under the
laws of the State of Delaware, with full power and authority to conduct its
business as it is currently being conducted and to own its assets; and has
secured any other authorizations, approvals, permits and orders required by law
for the conduct by the Company of its business as it is currently being
conducted.

3.02 Power and Authority; Enforceability. The Company has the power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
constitutes a legal, valid, and binding obligation of the Company, and is
enforceable against the Company in accordance with its terms.

3.03 Approvals. Subject to the accuracy of the Noteholder’s representations and
warranties herein, no consent, approval, authorization or order of, or filing or
registration with, any governmental authority or other person is required to be
obtained or made by the Company for the execution, delivery and performance of
this Agreement or the consummation of any of the transactions contemplated
hereby.

3.04 No Default. The Company and its subsidiaries are not, and, immediately
after the consummation of the transactions contemplated hereby, none will be, in
material default of (whether upon the passage of time, the giving of notice or
both) any term of its certificate of incorporation or its bylaws or any
provision of any equity security issued by the Company.

3.05 Securities Laws. All notices, filings, registrations, or qualifications
under state securities or “blue sky” laws, that are required in connection with
the offer, issuance, sale and delivery of the Preferred Stock pursuant to this
Agreement, have been, or will be, completed by the Company.



--------------------------------------------------------------------------------

ARTICLE IV

TRANSFER RESTRICTIONS

4.01 Transfer Restriction. Except as permitted by Section 1.01, the Preferred
Stock may not be transferred without the consent of the Company.

4.02 Transfer of Preferred Stock. The Noteholder acknowledges that the shares of
Preferred Stock are restricted securities and in addition to the restriction
contained in Section 4.01 may be transferred only pursuant to: (a) an effective
registration statement under the Securities Act and applicable state securities
laws pertaining to such securities or an available exemption therefrom; and
(b) Rule 144 of the Securities and Exchange Commission (or any similar rule or
rules then in force) if such rule or rules are available.

4.03 Restrictive Legend. The Noteholder acknowledges and agrees that, upon
issuance pursuant to this Agreement, the certificates representing the Preferred
Stock shall have endorsed thereon a legend in substantially the following form:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE, AND ARE
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR SUCH OTHER LAWS. TRANSFER OR THESE
SECURITIES IS FURTHER RESTRICTED BY THE TERMS OF THE NOTE EXCHANGE AND
SUBSCRIPTION AGREEMENT EFFECTIVE AS OF DECEMBER 28, 2015.”

ARTICLE V

MISCELLANEOUS PROVISIONS

5.01 Survival of Representations; Entire Agreement. All representations and
warranties made by the Parties pursuant to this Agreement shall survive the
execution and delivery of this Agreement. This Agreement and the related
documents referred to herein constitute the entire understanding between the
Parties with respect to the subject matter contained herein and therein and
supersede any prior or contemporaneous understandings and agreements among them
respecting such subject matter. Except as specifically set forth herein or
therein, neither the Company nor the Noteholder makes any representation,
warranty, covenant or undertaking with respect to such matters.

5.02 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
regard to its conflict of laws principles. Any suit brought hereunder shall be
brought in the state or federal courts sitting in Fairfax County, Virginia, and
the Parties hereby waive any claim or defense that such forum is not convenient
or proper.

5.03 Amendments; Counterparts. This Agreement may be amended only by a written
instrument duly executed by each of the Parties. This Agreement may be executed
in counterparts, each of which when executed and delivered shall be deemed to be
an original and all of which counterparts taken together shall constitute but
one and the same instrument. In order to facilitate execution of this Agreement,
this Agreement may be duly executed and delivered by facsimile or other
electronic transmission.

5.04 Further Assurances. The Parties agree to (a) furnish upon request to each
other such further information, (b) execute and deliver to each other such other
documents, and (c) do such other acts and things, all as the other Party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the transactions contemplated by this Agreement.

5.05 Notices. All notices or other communications given or made hereunder shall
be in writing and shall be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, to the Parties at their respective
addresses set forth below:

If to the Company:

Comstock Holding Companies, Inc.

1886 Metro Center Drive, 4th Floor

Reston, Virginia 20190

Attn: Chief Financial Officer

If to the Holder:

Stonehenge Funding, LC

1886 Metro Center Drive, 4th Floor

Reston, Virginia 20190

Attn: Chistopher Clemente



--------------------------------------------------------------------------------

5.06 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

5.07 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

(Signature Page Follows)

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date.

 

COMPANY: Comstock Holding Companies, Inc. By:  

 

Name:   Christopher Conover Title:   Interim Chief Financial Officer HOLDER:
Stonehenge Funding, LC By:  

 

Name:   Christopher Clemente Title:   Manager